 1                                                             The Honorable Thomas S. Zilly

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8                            WESTERN DISTRICT OF WASHINGTON

 9
     BRENDA TAYLOR, individually, and as
10   executor of the Estate of Che Andre Taylor;
     CHE ANDRE TAYLOR, JR., individually; and      No.   2:18-CV-00262-TSZ
11   SARAH SETTLES on behalf of her minor
     child, CMT,                                   ORDER GRANTING STIPULATED
12                                                 MOTION TO AMEND MINUTE ORDER
                                Plaintiffs,        SETTING EXPERT RELATED
13                                                 DEADLINES FOR DAMAGES EXPERT
                  vs.                              ONLY
14
     CITY OF SEATTLE; MICHAEL SPAULDING
15   and "JANE DOE" SPAULDING, and their
     marital community composed thereof; SCOTT
16   MILLER and "JANE DOE" MILLER, and their
     marital community composed thereof;
17   TIMOTHY BARNES and "JANE DOE"
     BARNES, and their marital community
18   composed thereof; and AUDI ACUESTA and
     "JANE DOE" ACUESTA, and their marital
19   community composed thereof,

20                              Defendants.

21

22   ///

23   ///
       ORDER GRANTING STIPULATED MOTION TO AMEND MINUTE                      Peter S. Holmes
                                                                             Seattle City Attorney
       ORDER SETTING EXPERT RELATED DEADLINES FOR DAMAGES                    701 5th Avenue, Suite 2050
       EXPERT ONLY - 1                                                       Seattle, WA 98104-7097
                                                                             (206) 684-8200
       (2:18-CV-00262-TSZ)
 1                                                  ORDER

 2          The Court hereby GRANTS the Stipulated Motion to Amend Minute Order Setting Expert

 3   Related Deadlines for Damages Experts Only, docket no. 50, and amends the order as follows:

 4      -   Expert Witness Disclosure/Reports under FRCP 26(a)(2) are due by December 6, 2019.

 5          This deadline applies to all liability-related experts only.

 6      -   Expert Witness Disclosure/Reports under FRCP 26(a)(2) related to damage experts are due

 7          by February 4, 2020.

 8
            IT IS SO ORDERED this 26th day of November, 2019.
 9

10

11
                                                           A
                                                           Thomas S. Zilly
                                                           United States District Judge
12

13   Respectfully submitted,

14   PETER S. HOLMES
     Seattle City Attorney
15
     By: s/ Ghazal Sharifi
16    Ghazal Sharifi, WSBA# 47750
      Susan Park, WSBA #53857
17    Assistant City Attorneys
     E-Mail: Ghazal.Sharifi@seattle.gov
18   E-Mail: Susan.Park@seattle.gov

19   Seattle City Attorney’s Office
     701 Fifth Avenue, Suite 2050
20   Seattle, WA 98104
     Phone: (206) 684-8200
21

22

23
      ORDER GRANTING STIPULATED MOTION TO AMEND MINUTE                                    Peter S. Holmes
                                                                                          Seattle City Attorney
      ORDER SETTING EXPERT RELATED DEADLINES FOR DAMAGES                                  701 5th Avenue, Suite 2050
      EXPERT ONLY - 2                                                                     Seattle, WA 98104-7097
                                                                                          (206) 684-8200
      (2:18-CV-00262-TSZ)
